DETAILED ACTION

	This action is in response to claims filed 21 December 2021 for application 16/230,620. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority based on the provisional application 62/743,925 filed on 10 October 2018. 

Information Disclosure Statement
An information disclosure statements (IDS) were submitted on 26 March 2020 and 28 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  The claims contain an awkwardly worded phrase - “…to sum to…”.  Appropriate correction is required.
Claims 7 and 14 are objected to because of the following informalities:  The claims contain an awkwardly worded phrase - "assigned to respective the return path data households". Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "meters that monitor media devices" in claims 1, 8, and 15, “feature generator to generate” and “demographic assignment engine to assign” in claim 1, and "engine is to solve..." in claims 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation "meters that monitor media devices" and “feature generator to generate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for ‘meters’ that performs the function in claims 1, 8, and 15. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 8 respectively of copending Application No. 16/706,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are fully anticipated by the corresponding conflicting claims.
Claims 5, 12, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 8 respectively of copending Application No. 16/706,398 in view of Sullivan et al (US 20170064358 A1).
Regarding claim 5, claim 1 of the co-pending application teaches the demographic estimation system of claim 1. Sullivan teaches: wherein the demographic assignment engine is to solve an objective function subject to a set of constraints to assign the one or more demographic categories to the respective ones of the return path data households, the objective function based on the predicted demographic classification probabilities (For example, the demographic distribution calculated by the example distribution calculator 124 identifies a count or percentage of panelists who consumed the media associated with the tuning event are of demographic constraints of interest (e.g., constraints of an age/gender demographic dimension, a race dimension, an income dimension, and/or an education dimension, etc.) [0055]. (Note: Identifying a count or percentage corresponds to an objective function). For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]). It would have been obvious to incorporate the objective function subject to a set of constraints of Sullivan into the invention of claim 1 of the co-pending application. One would have been motivated to do this modification because doing so would give the benefit of a demographic distribution representing probabilities or likelihoods that a consumer of media matches particular demographic dimensions of interest.
Claims 12 and 19 are rejected for reasons set for the in the rejections of claims 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al (US 20170064358 A1).
Regarding claim 1, Sullivan teaches: A demographic estimation system comprising: a feature generator to generate features from return path data reported from set-top boxes associated with return path data households (collect tuning data from set-top boxes of panelist households [0003]. the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.) [0075]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist household (alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102 [0086]. collect tuning data from set-top boxes of panelist households [0003]. For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest [0056]. To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. [0022]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); and a demographic assignment engine to assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities (For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116) [0058]).
Regarding claim 5, Sullivan teaches: The demographic estimation system of claim 1, wherein the demographic assignment engine is to solve an objective function subject to a set of constraints to assign the one or more demographic categories to the respective ones of the return path data households, the objective function based on the predicted demographic classification probabilities (For example, the demographic distribution calculated by the example distribution calculator 124 identifies a count or percentage of panelists who consumed the media associated with the tuning event are of demographic constraints of interest (e.g., constraints of an age/gender demographic dimension, a race dimension, an income dimension, and/or an education dimension, etc.) [0055]. (Note: Identifying a count or percentage corresponds to an objective function). For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]).	
Regarding claim 8, Sullivan teaches: A non-transitory computer readable medium including computer readable instructions that, when executed, cause a processor to at least: (may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium [0091]. FIG. 11 is a block diagram of an example processor system structured to execute the example machine readable instructions [0014]): generate features from return path data reported from set-top boxes associated with return path data households (collect tuning data from set-top boxes of panelist households [0003]. the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.) [0075]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); implement a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist household (alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102 [0086]. collect tuning data from set-top boxes of panelist households [0003]. For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest [0056]. To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. [0022]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); and assign one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities (For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116) [0058]).
Regarding claim 12, Sullivan teaches: The computer readable medium of claim 8, wherein the instructions cause the processor to solve an objective function subject to a set of constraints to assign the one or more demographic categories to the respective ones of the return path data households, the objective function based on the predicted demographic classification probabilities (For example, the demographic distribution calculated by the example distribution calculator 124 identifies a count or percentage of panelists who consumed the media associated with the tuning event are of demographic constraints of interest (e.g., constraints of an age/gender demographic dimension, a race dimension, an income dimension, and/or an education dimension, etc.) [0055]. (Note: Identifying a count or percentage corresponds to an objective function). For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]).
Regarding claim 15, Sullivan teaches: A demographic estimation method comprising: generating, by executing an instruction with a processor, features from return path data reported from set-top boxes associated with return path data households (collect tuning data from set-top boxes of panelist households [0003]. the illustrated example constructs feature matrices associated with the respective training group and testing group of the panelist households. An example feature matrix constructed by the decision tree trainer 208 includes rows associated respective panelist households and columns associated with respective household features. Additionally or alternatively, some columns of example feature matrices are associated with other household characteristics (e.g., a total number of minutes consumed by the household, a number of minutes consumed by the household per predetermined time-period segments (e.g. per quarter-hours of the day), a number of STBs within a household, etc.) [0075]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); implementing, by executing an instruction with the processor, a neural network to process the features generated from the return path data to predict demographic classification probabilities for the return path data households, the neural network to be trained based on panel data reported from meters that monitor media devices associated with panelist household (alternative examples of the household estimator 210 utilize other forms of machine learning (e.g., neural networks, etc.) to estimate the demographics of the household 102. In such examples, the decision tree trainer 208 and/or another machine learning trainer constructs the corresponding machine learning classifier (e.g., neural networks) utilized to estimate the demographics of the household 102 [0086]. collect tuning data from set-top boxes of panelist households [0003]. For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest [0056]. To enable the AMEs to collect such consumption data, the AMEs typically provide panelist households with meter(s) that monitor media presentation devices (e.g., televisions, stereos, speakers, computers, portable devices, gaming consoles, and/or online media presentation devices, etc.) of the household. [0022]. Note: Tuning data corresponds to Return path data and panelist household corresponds to return path data household); and assigning, by executing an instruction with the processor, one or more demographic categories to respective ones of the return path data households based on the predicted demographic classification probabilities (For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116) [0058]).
Regarding claim 19, Sullivan teaches: The method of claim 15, wherein the assigning of the one or more demographic categories to the respective ones of the return path data households includes solving an objective function subject to a set of constraints to assign the one or more demographic categories to the respective ones of the return path data households, the objective function based on the predicted demographic classification probabilities (For example, the demographic distribution calculated by the example distribution calculator 124 identifies a count or percentage of panelists who consumed the media associated with the tuning event are of demographic constraints of interest (e.g., constraints of an age/gender demographic dimension, a race dimension, an income dimension, and/or an education dimension, etc.) [0055]. (Note: Identifying a count or percentage corresponds to an objective function). For example, for a tuning event of the tuning data 108 associated with “Premier League Live” on NBCSports at 7:30 A.M. on Sunday, the distribution calculator 124 collects demographics data associated with panelists who viewed the same channel (i.e., NBCSports) at substantially the same time (e.g., 7:32 A.M. on Sunday) and calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities or likelihoods that a consumer of media (e.g., one of the members 112, 114, 116 of the household 102) matches particular demographic dimensions of interest. For example, a person who views “Premier League Live” on NBCSports at 7:30 A.M. on Sunday is 20% likely to be 18-45 year-old female, 40% likely to be a 18-45 year-old male, 10% likely to be a 46-64 year-old female, 20% likely to be a 46-64 year-old male, 5% likely to be a 65+ year-old female, and 5% likely to be a 65+ year old male [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20170064358 A1) in view of Zhu et al (US 20180253637 A1) and further in view of Anderson et al (DeepDGA: Adversarially-Tuned Domain Generation and Detection, 2016).
Regarding claim 2, Sullivan teaches: The demographic estimation system of claim 1, wherein the features include a first set of features associated with a first one of the return path data households (For example, in the first row of the feature matrix that is associated with the first panelist household, a first element corresponds to the score of the first household associated with the “male” demographic constraint, a second element corresponds to the score of the first household associated with the “female” demographic constraint, a third element corresponds to the score of the first household associated with the “young adults” demographic constraint, etc. [0075]. Note: First Panelist household corresponds to first one of the return path data households), and the neural network (and/or another machine learning trainer may construct a machine learning classifier other than a decision tree classifier (e.g., neural networks, support vector machines, a clustering mechanism, Bayesian networks) based on the data of the panelist households [0097]) to condense the first set of features into a smaller second set of features associated with the first one of the return path data households (For an example truth vector associated with the “male” demographic constraint, the decision tree trainer 208 constructs a first element to indicate a known number of male members of a first panelist household,  [0076]. Note: First Panelist household corresponds to first one of the return path data households. Truth vector corresponds to the second set of features); associated with the first one of the return path data households (the first panelist household [0075]. Note: First Panelist household corresponds to first one of the return path data households); the predicted demographic classification probabilities associated with the first one of the return path data households (calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities [0056]. first panelist household. Note: First Panelist household corresponds to first one of the return path data households).
However, Sullivan does not explicitly disclose: a recurrent neural network layer to process the second set of features; a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector, a hidden layer to process the merged feature vector; and an output layer in communication with the hidden layer to output, and a time distributed dense layer.
Zhu teaches, in an analogous system: includes: a recurrent neural network layer to process the second set of features (using a recurrent neural network to process the time series features [Abstract]); a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector (The results from the DNN layers and RNN layers are combined at a merge layer 255 [0031]. Also see Figure 2), a hidden layer to process the merged feature vector (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output at each timestamp, yielding in total 56×128 output. The hidden layers basically the trained layer that applies learned rules to the input data to reach a prediction [0034]); and an output layer in communication with the hidden layer to output (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output. Only on the final RNN layer, output layer 425 one may take the 128 state output at the final timestamp [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Zhu to use recurrent neural network (RNN) with various layers. One would have been motivated to do this modification because doing so would give the benefit of using hidden layers of the RNN as basically the trained layer that applies learned rules to the input data to reach a prediction as taught by Zhu paragraph [0034].
However, the system of Sullivan and Zhu does not explicitly disclose: includes: a time distributed dense layer.
Anderson teaches, in an analogous system: includes: a time distributed dense layer (a time-distributed dense layer [Page 18, Column 1, Paragraph 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan and Zhu to incorporate the teachings of Anderson to use a time-distributed dense layer. One would have been motivated to do this modification because doing so would give the benefit of a time-distributed dense layer that acts as a multinomial regressor with weights shared across time steps as taught by Anderson paragraph [Page 18, Column 1, Paragraph 2].
Regarding claim 3, Sullivan teaches: The demographic estimation system of claim 2, wherein the first set of features includes a set of view blocks determined from the return path data reported by a first one of the set-top boxes associated with the first one of the return path data households, respective ones of the view blocks are associated with respective different durations of time, and a first one of the view blocks corresponding to a first one of the durations of time is to identify the first one of the durations of time and media sources tuned by the first one of the set-top boxes during the first one of the durations of time (Because collecting information from panelist households can be difficult and costly, AMEs and other entities interested in measuring media/audiences have begun to collect information from other sources such as set-top boxes. tuning data” refers to information pertaining to tuning events (e.g., a STB being turned on or off, channel changes, volume changes, tuning duration times, etc.) of a STB [0024]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc). For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household. The example corresponds to a view block in which the channel corresponds to the media source tuned and the time-period corresponds to the duration of time).
Regarding claim 4, Sullivan teaches: The demographic estimation system of claim 3, wherein the second set of features includes at least one of a total amount of tuning reported for the first one of the return path data households across the different durations of time, a number of view blocks reported for the first one of the return path data households across the different durations of time, or a total number of tuners included in the first one of the return path data households (collect tuning data from set-top boxes of panelist households [0003]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc.) to monitor media (e.g., television programming, radio programming, movies, songs, advertisements, Internet-based programming such as websites and/or streaming media, etc.) presented by the media presentation device 112. For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household).
Regarding claim 9, Sullivan teaches: The computer readable medium of claim 8, wherein the features include a first set of features associated with a first one of the return path data households, and to implement the neural network, the instructions cause the processor to: (For example, in the first row of the feature matrix that is associated with the first panelist household, a first element corresponds to the score of the first household associated with the “male” demographic constraint, a second element corresponds to the score of the first household associated with the “female” demographic constraint, a third element corresponds to the score of the first household associated with the “young adults” demographic constraint, etc. [0075]. and/or another machine learning trainer may construct a machine learning classifier other than a decision tree classifier (e.g., neural networks, support vector machines, a clustering mechanism, Bayesian networks) based on the data of the panelist households [0097]. Note: First Panelist household corresponds to first one of the return path data households) condense the first set of features into a smaller second set of features associated with the first one of the return path data households (For an example truth vector associated with the “male” demographic constraint, the decision tree trainer 208 constructs a first element to indicate a known number of male members of a first panelist household,  [0076]. Note: First Panelist household corresponds to first one of the return path data households. Truth vector corresponds to the second set of features); associated with the first one of the return path data households (the first panelist household [0075]. Note: First Panelist household corresponds to first one of the return path data households); to output the predicted demographic classification probabilities associated with the first one of the return path data households (calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities [0056]. first panelist household. Note: First Panelist household corresponds to first one of the return path data households).
However, Sullivan does not explicitly disclose: implement a recurrent neural network layer to process the second set of features; implement a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector, implement a hidden layer to process the merged feature vector; and implement an output layer in communication with the hidden layer to output, and implement a time distributed dense layer.
Zhu teaches, in an analogous system: includes: implement a recurrent neural network layer to process the second set of features (using a recurrent neural network to process the time series features [Abstract]); implement a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector (The results from the DNN layers and RNN layers are combined at a merge layer 255 [0031]. Also see Figure 2), implement a hidden layer to process the merged feature vector (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output at each timestamp, yielding in total 56×128 output. The hidden layers basically the trained layer that applies learned rules to the input data to reach a prediction [0034]); and implement an output layer in communication with the hidden layer to output (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output. Only on the final RNN layer, output layer 425 one may take the 128 state output at the final timestamp [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Zhu to use recurrent neural network (RNN) with various layers. One would have been motivated to do this modification because doing so would give the benefit of using hidden layers of the RNN as basically the trained layer that applies learned rules to the input data to reach a prediction as taught by Zhu paragraph [0034].
However, the system of Sullivan and Zhu does not explicitly disclose: includes: implement a time distributed dense layer.
Anderson teaches, in an analogous system: includes: implement a time distributed dense layer (a time-distributed dense layer [Page 18, Column 1, Paragraph 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan and Zhu to incorporate the teachings of Anderson to use a time-distributed dense layer. One would have been motivated to do this modification because doing so would give the benefit of a time-distributed dense layer that acts as a multinomial regressor with weights shared across time steps as taught by Anderson paragraph [Page 18, Column 1, Paragraph 2].
Regarding claim 10, Sullivan teaches: The computer readable medium of claim 9, wherein the first set of features includes a set of view blocks determined from the return path data reported by a first one of the set-top boxes associated with the first one of the return path data households, respective ones of the view blocks are associated with respective different durations of time, and a first one of the view blocks corresponding to a first one of the durations of time is to identify the first one of the durations of time and media sources tuned by the first one of the set-top boxes during the first one of the durations of time (Because collecting information from panelist households can be difficult and costly, AMEs and other entities interested in measuring media/audiences have begun to collect information from other sources such as set-top boxes. tuning data” refers to information pertaining to tuning events (e.g., a STB being turned on or off, channel changes, volume changes, tuning duration times, etc.) of a STB [0024]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc). For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household. The example corresponds to a view block in which the channel corresponds to the media source tuned and the time-period corresponds to the duration of time).
Regarding claim 11, Sullivan teaches: The computer readable medium of claim 10, wherein the second set of features includes at least one of a total amount of tuning reported for the first one of the return path data households across the different durations of time, a number of view blocks reported for the first one of the return path data households across the different durations of time, or a total number of tuners included in the first one of the return path data households (collect tuning data from set-top boxes of panelist households [0003]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc.) to monitor media (e.g., television programming, radio programming, movies, songs, advertisements, Internet-based programming such as websites and/or streaming media, etc.) presented by the media presentation device 112. For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household).
Regarding claim 16, Sullivan teaches: The method of claim 15, wherein the features include a first set of features associated with a first one of the return path data households (For example, in the first row of the feature matrix that is associated with the first panelist household, a first element corresponds to the score of the first household associated with the “male” demographic constraint, a second element corresponds to the score of the first household associated with the “female” demographic constraint, a third element corresponds to the score of the first household associated with the “young adults” demographic constraint, etc. [0075]. Note: First Panelist household corresponds to first one of the return path data households), and the implementing of the neural network (and/or another machine learning trainer may construct a machine learning classifier other than a decision tree classifier (e.g., neural networks, support vector machines, a clustering mechanism, Bayesian networks) based on the data of the panelist households [0097]) to condense the first set of features into a smaller second set of features associated with the first one of the return path data households (For an example truth vector associated with the “male” demographic constraint, the decision tree trainer 208 constructs a first element to indicate a known number of male members of a first panelist household,  [0076]. Note: First Panelist household corresponds to first one of the return path data households. Truth vector corresponds to the second set of features); associated with the first one of the return path data households (the first panelist household [0075]. Note: First Panelist household corresponds to first one of the return path data households); output the predicted demographic classification probabilities associated with the first one of the return path data households (calculates a demographic distribution for those panelists (e.g., 20% are 18-45 year-old females, 40% are 18-45 year-old males, 10% are 46-64 year-old females, 20% are 46-64 year-old males, 5% are 65+ year-old females, and 5% are 65+ year old males). As a result, a demographic distribution represents probabilities [0056]. first panelist household. Note: First Panelist household corresponds to first one of the return path data households).
However, Sullivan does not explicitly disclose: implementing a recurrent neural network layer to process the second set of features; implementing a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector, implementing a hidden layer to process the merged feature vector; and implementing an output layer in communication with the hidden layer to output, and implementing a time distributed dense layer.
Zhu teaches, in an analogous system: includes: implementing a recurrent neural network layer to process the second set of features (using a recurrent neural network to process the time series features [Abstract]); implementing a merge layer to combine a first feature vector output from the recurrent neural network layer with a third set of features to determine a merged feature vector (The results from the DNN layers and RNN layers are combined at a merge layer 255 [0031]. Also see Figure 2), implementing a hidden layer to process the merged feature vector (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output at each timestamp, yielding in total 56×128 output. The hidden layers basically the trained layer that applies learned rules to the input data to reach a prediction [0034]); and implementing an output layer in communication with the hidden layer to output (Each single RNN layer, such as hidden layer 1 at 420 and layer 2 at 422, outputs 128 state output. Only on the final RNN layer, output layer 425 one may take the 128 state output at the final timestamp [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Zhu to use recurrent neural network (RNN) with various layers. One would have been motivated to do this modification because doing so would give the benefit of using hidden layers of the RNN as basically the trained layer that applies learned rules to the input data to reach a prediction as taught by Zhu paragraph [0034].
However, the system of Sullivan and Zhu does not explicitly disclose: includes: implement a time distributed dense layer.
Anderson teaches, in an analogous system: includes: implement a time distributed dense layer (a time-distributed dense layer [Page 18, Column 1, Paragraph 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan and Zhu to incorporate the teachings of Anderson to use a time-distributed dense layer. One would have been motivated to do this modification because doing so would give the benefit of a time-distributed dense layer that acts as a multinomial regressor with weights shared across time steps as taught by Anderson paragraph [Page 18, Column 1, Paragraph 2].
Regarding claim 17, Sullivan teaches: The method of claim 16, wherein the first set of features includes a set of view blocks determined from the return path data reported by a first one of the set-top boxes associated with the first one of the return path data households, respective ones of the view blocks are associated with respective different durations of time, and a first one of the view blocks corresponding to a first one of the durations of time is to identify the first one of the durations of time and media sources tuned by the first one of the set-top boxes during the first one of the durations of time (Because collecting information from panelist households can be difficult and costly, AMEs and other entities interested in measuring media/audiences have begun to collect information from other sources such as set-top boxes. tuning data” refers to information pertaining to tuning events (e.g., a STB being turned on or off, channel changes, volume changes, tuning duration times, etc.) of a STB [0024]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc). For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household. The example corresponds to a view block in which the channel corresponds to the media source tuned and the time-period corresponds to the duration of time).
Regarding claim 18, Sullivan teaches: The method of claim 17, wherein the second set of features includes at least one of a total amount of tuning reported for the first one of the return path data households across the different durations of time, a number of view blocks reported for the first one of the return path data households across the different durations of time, or a total number of tuners included in the first one of the return path data households (collect tuning data from set-top boxes of panelist households [0003]. The STB 110 of the illustrated example collects and/or records tuning data associated with tuning events of the STB 110 and/or the media presentation device 112 (e.g., turning the STB 110 on or off, changing the channel presented via the media presentation device 112, increasing or lowering the volume, remaining on a channel for a duration of time, etc.) to monitor media (e.g., television programming, radio programming, movies, songs, advertisements, Internet-based programming such as websites and/or streaming media, etc.) presented by the media presentation device 112. For example, each tuning event of the tuning data 108 is identified by a channel (e.g., ABC, NBC, USA Network, Comedy Central, NBCSports, HGTV, etc.) and a time (e.g., a particular time such as 7:10 A.M. or 8:31 P.M., a predetermined time-period segment such as 7:00-7:15 A.M. or 8:00-8:30 P.M., etc.) associated with the tuning event [0049]. the first panelist household [0075]. Note: Panelist household corresponds to return path data household).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20170064358 A1) in view of Trovero et al (US 8112302 B1).
Regarding claim 6, Sullivan teaches: The demographic estimation system of claim 5, wherein: a second one of the constraints is to constrain respective ones of different possible household sizes assigned across the return path data households…of the respective ones of the different possible household sizes specified by the service provider associated with the return path data (As used herein, groupings within a characteristic (e.g., a household characteristic) are referred to as “household features,” “features” or “predictors.” Example features include demographic constraints, groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature) [0027]. In some example methods, estimating the household characteristic includes estimating a number of household members of the household and a demographic of a household member. In some such examples methods, estimating the demographic of the household member includes determining a marginal of a demographic dimension for the household member. The demographic dimension includes the first demographic constraint and the second demographic constraint [0033]. Note: Number of household members corresponds to the household size); and a third one of the constraints is to constrain respective numbers of demographic categories assigned to the respective ones of the return path data households to correspond to the respective household sizes assigned to the respective ones of the return path data households (Example household characteristics include a number of household members, demographics of the household members, a number of television sets within the household [0026].  groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature), groupings of a “number of television sets” household characteristic (e.g., a “one-television household” feature, a “two-television household” feature, etc.) [0027]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116). Thus, to measure a size and composition of media audiences, the characteristic estimator 126 of the example AME 104 analyzes the tuning data 108 of the household 102 and the demographics and consumption data of the panelist households to estimate the household characteristic of the household [0058]).
However, Sullivan does not explicitly disclose: a first one of the constraints is to constrain respective ones of the demographic categories assigned across the return path data households to sum to respective total estimates for the respective ones of the demographic categories specified by a service provider associated with the return path data; to sum to respective total numbers.
Trovero teaches, in an analogous system: a first one of the constraints is to constrain respective ones of the … categories assigned across the … data … to sum to respective total estimates for the respective ones of the … categories specified by a service provider; to sum to respective total numbers (As an illustration, the sales of a particular product by a retail company is the sum of the sales of the same product in all stores belonging to the company. However, imposing such constraints during the forecasting process can be difficult or impossible. Therefore, the series are often forecast independently at different levels so that the resulting forecasts do not abide by the constraints binding the original series [Column 1, Lines 44-51]. Note: The concept of sum of sales in all stores corresponds to sum to total).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Trovero to use the concept of sum of sales in all stores. One would have been motivated to do this modification because doing so would give the benefit of enterprises having their data organized hierarchically as taught by Trovero paragraph [Column 1, Lines 44-51].
Regarding claim 13, Sullivan teaches: The computer readable medium of claim 12, wherein: a second one of the constraints is to constrain respective ones of different possible household sizes assigned across the return path data households … of the respective ones of the different possible household sizes specified by the service provider associated with the return path data (As used herein, groupings within a characteristic (e.g., a household characteristic) are referred to as “household features,” “features” or “predictors.” Example features include demographic constraints, groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature) [0027]. Note: Number of household members corresponds to the household size) and a third one of the constraints is to constrain respective numbers of demographic categories assigned to the respective ones of the return path data households to correspond to the respective household sizes assigned to the respective ones of the return path data households (Example household characteristics include a number of household members, demographics of the household members, a number of television sets within the household [0026]. groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature), groupings of a “number of television sets” household characteristic (e.g., a “one-television household” feature, a “two-television household” feature, etc.) [0027]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116). Thus, to measure a size and composition of media audiences, the characteristic estimator 126 of the example AME 104 analyzes the tuning data 108 of the household 102 and the demographics and consumption data of the panelist households to estimate the household characteristic of the household [0058]).
However, Sullivan does not explicitly disclose: a first one of the constraints is to constrain respective ones of the demographic categories assigned across the return path data households to sum to respective total estimates for the respective ones of the demographic categories specified by a service provider associated with the return path data; to sum to respective total numbers.
Trovero teaches, in an analogous system: a first one of the constraints is to constrain respective ones of the … categories assigned across the … data … to sum to respective total estimates for the respective ones of the … categories specified by a service provider; to sum to respective total numbers (As an illustration, the sales of a particular product by a retail company is the sum of the sales of the same product in all stores belonging to the company. However, imposing such constraints during the forecasting process can be difficult or impossible. Therefore, the series are often forecast independently at different levels so that the resulting forecasts do not abide by the constraints binding the original series [Column 1, Lines 44-51]. Note: The concept of sum of sales in all stores corresponds to sum to total).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Trovero to use the concept of sum of sales in all stores. One would have been motivated to do this modification because doing so would give the benefit of enterprises having their data organized hierarchically as taught by Trovero paragraph [Column 1, Lines 44-51].
Regarding claim 20, Sullivan teaches: The method of claim 19, wherein: a second one of the constraints is to constrain respective ones of different possible household sizes assigned across the return path data households…of the respective ones of the different possible household sizes specified by the service provider associated with the return path data (As used herein, groupings within a characteristic (e.g., a household characteristic) are referred to as “household features,” “features” or “predictors.” Example features include demographic constraints, groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature) [0027]. Note: Number of household members corresponds to the household size); and a third one of the constraints is to constrain respective numbers of demographic categories assigned to the respective ones of the return path data households to correspond to the respective household sizes assigned to the respective ones of the return path data households (Example household characteristics include a number of household members, demographics of the household members, a number of television sets within the household [0026]. groupings of a “number of household members” household characteristic (e.g., a “one-member household” feature, a “two-member household” feature), groupings of a “number of television sets” household characteristic (e.g., a “one-television household” feature, a “two-television household” feature, etc.) [0027]. Based on the tuning data 108, the demographics distributions associated with respective tuning events and/or the average demographics distribution of the panelists, the characteristic estimator 126 estimates household characteristics of the household 102 such as (1) a number of members of the household 102 (e.g., three household members 112, 114, 116) and (2) the demographics of each of the estimated household members (e.g., the demographics of each of the members 112, 114, 116). Thus, to measure a size and composition of media audiences, the characteristic estimator 126 of the example AME 104 analyzes the tuning data 108 of the household 102 and the demographics and consumption data of the panelist households to estimate the household characteristic of the household [0058]).
However, Sullivan does not explicitly disclose: a first one of the constraints is to constrain respective ones of the demographic categories assigned across the return path data households to sum to respective total estimates for the respective ones of the demographic categories specified by a service provider associated with the return path data; to sum to respective total numbers.
Trovero teaches, in an analogous system: a first one of the constraints is to constrain respective ones of the … categories assigned across the … data … to sum to respective total estimates for the respective ones of the … categories specified by a service provider; to sum to respective total numbers (As an illustration, the sales of a particular product by a retail company is the sum of the sales of the same product in all stores belonging to the company. However, imposing such constraints during the forecasting process can be difficult or impossible. Therefore, the series are often forecast independently at different levels so that the resulting forecasts do not abide by the constraints binding the original series [Column 1, Lines 44-51]. Note: The concept of sum of sales in all stores corresponds to sum to total).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Trovero to use the concept of sum of sales in all stores. One would have been motivated to do this modification because doing so would give the benefit of enterprises having their data organized hierarchically as taught by Trovero paragraph [Column 1, Lines 44-51].

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20170064358 A1) in view of Trovero et al (US 8112302 B1) and further in view of Mezard et al (US 7036720 B2).
Regarding claim 7, Sullivan teaches: The demographic estimation system of claim 5, wherein the demographic categories correspond to respective second sets of demographic categories assigned to respective the return path data households, and the demographic assignment engine is ...on respective first sets of demographic categories assigned to the respective return path data households to determine the second sets of demographic categories (As used herein, each grouping of a demographic dimension is referred to as a “demographic marginal” (also referred to herein as a “demographic group” and/or a “demographic bucket”). For example, a “gender” demographic dimension includes a “male” demographic marginal and a “female” demographic marginal [0019]. Note: Gender corresponds to the first set of demographic category; "male" and "female" correspond to the second set of demographic categories).
However, Sullivan does not explicitly disclose: includes: to perform a simulated annealing procedure.
Mezard teaches, in an analogous system: to perform a simulated annealing procedure (a simulated annealing procedure is initiated [Column 3, lines 13, 14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Mezard to use a simulated annealing procedure. One would have been motivated to do this modification because doing so would give the benefit of initiating a local search procedure in order to resolve the remaining set of unpolarized variables and their constraints as taught by Mezard paragraph [Column 3, lines 12-15].
Regarding claim 14, Sullivan teaches: The computer readable medium of claim 12, wherein the demographic categories correspond to respective second sets of demographic categories assigned to respective the return path data households, and the instructions cause the processor to ... on respective first sets of demographic categories assigned to the respective return path data households to determine the second sets of demographic categories (As used herein, each grouping of a demographic dimension is referred to as a “demographic marginal” (also referred to herein as a “demographic group” and/or a “demographic bucket”). For example, a “gender” demographic dimension includes a “male” demographic marginal and a “female” demographic marginal [0019]. Note: Gender corresponds to the first set of demographic category; "male" and "female" correspond to the second set of demographic categories).
However, Sullivan does not explicitly disclose: perform a simulated annealing procedure.
Mezard teaches, in an analogous system: perform a simulated annealing procedure (a simulated annealing procedure is initiated [Column 3, lines 13, 14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sullivan to incorporate the teachings of Mezard to use a simulated annealing procedure. One would have been motivated to do this modification because doing so would give the benefit of initiating a local search procedure in order to resolve the remaining set of unpolarized variables and their constraints as taught by Mezard paragraph [Column 3, lines 12-15].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doe (US 20080300965 A1) discloses METHODS AND APPARATUS TO MODEL SET-TOP BOX DATA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2122                                                                                                                                                                                         

/KAKALI CHAKI/               Supervisory Patent Examiner, Art Unit 2122